Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19       PageID.1   Page 1 of 14




                       UNITED STATES DISTRICT COURT
                                  for the
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JANE LANDIS,                                      Case No. 19-             -CV

          Plaintiff,                              Hon.

v.

SATINDER SINGH,
ROYAL ROADLINES LTD and
PIONEER STATE MUTUAL INSURANCE COMPANY,

             Defendants.
________________________________________________/
 Marc J. Mendelson P-52798
 Derek J. Brackon P-61690
 Mike Morse Law Firm
 Attorneys for Plaintiff
 24901 Northwestern Highway, Ste. 700
 Southfield, Michigan 48075
 (248) 350-9050
 derek@855mikewins.com
 ashley@855mikewins.com
________________________________________________/

                   COMPLAINT AND JURY DEMAND

          There is no other civil action between these parties arising
          out of the same transaction or occurrence as alleged in this
          Complaint pending in this Court, nor has any such action
          been previously filed and dismissed or transferred after
          having been assigned to a judge. MCR 2.113(C)(2)(b).

                          s/ Derek J. Brackon
         _________________________________________________
                      Marc J. Mendelson P-52798
                       Derek J. Brackon P-61690
                                       1
Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19         PageID.2    Page 2 of 14




      NOW COMES Plaintiff, Jane Landis, by and through her attorneys, Mike

Morse Law Firm, and for her Complaint against the above named Defendants,

Satinder Singh, Royal Roadlines LTD and Pioneer State Mutual Insurance

Company, hereby state as follows:

                                 THE PARTIES

      1.    At all times material hereto, Plaintiff, Jane Landis, was/is a resident of

Carleton, County of Monroe, State of Michigan.

      2.    At all times material hereto, Defendant, Satinder Singh, upon

information and belief, was a resident of the City of Brampton, Province of Ontario,

Canada.

      3.    At all times material hereto, Defendant, Royal Roadlines LTD, upon

information and belief, is a Canadian company located in and incorporated in the

Province of Ontario, Canada.

      4.    Defendant, Pioneer State Mutual Insurance Company, is an insurance

company, licensed to write insurance and conduct business in the State of Michigan,

and this Defendant conducts business in Monroe County, Michigan.

                         JURISDICTION AND VENUE

      5.    This action arises under 28 USCS § 1332 as there is complete diversity

between the parties and this is an action for damages in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00).
                                         2
Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19            PageID.3    Page 3 of 14




      6.     This Court has supplemental jurisdiction over Plaintiff’s claims arising

under the Michigan No-Fault Act pursuant to 28 U.S.C. §1367(a).

      7.     The underlying motor vehicle collision from which the above captioned

Complaint arises, as more fully described below, occurred in the County of Monroe,

State of Michigan.

      8.     Venue in this matter is proper pursuant to 28 USCS § 1931 (b)(2) as a

substantial part of the events giving rise to this claim occurred in the Eastern District

of Michigan.

                           COUNT I
      PLAINTIFF’S CLAIM OF NEGLIGENCE AS TO DEFENDANT,
                       SATINDER SINGH

      9.     Plaintiff hereby repeats and realleges all of the allegations contained in

paragraphs 1 through 8 as if repeated herein word for word.

      10.    On or about April 6, 2018, Plaintiff, Jane Landis, was the operator of a

2004 Toyota motor vehicle, bearing Michigan license plate number DCR7312,

which motor vehicle was being driven in a careful and prudent manner in an easterly

direction on Oakville Walz Road, at or near its intersection with Carleton West Road,

in the Township of Ash, County of Monroe, State of Michigan.

      11.    At the aforementioned place and time, Defendant, Satinder Singh, was

the operator of a 2003 Freightliner motor vehicle, bearing Ontario, Canada license

plate number 2413PS, which motor vehicle said Defendant was driving in a careless,


                                           3
Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19          PageID.4   Page 4 of 14




reckless and negligent manner in a westerly direction on Oakville Walz Road, at or

near its intersection with Carleton West Road, in the Township of Ash, County of

Monroe, State of Michigan, when said Defendant did strike Plaintiff’s vehicle,

causing serious and permanent injuries to Plaintiff as hereinafter alleged.

      12.    On the aforementioned day and date, Defendant, Satinder Singh, owed

a duty to operate his vehicle in a safe and careful manner in accordance with the

Motor Vehicle Code of the State of Michigan and the Common Law and the

Ordinances for the Township of Ash, County of Monroe.

      13.    Contrary to the duties owed to Plaintiff, Defendant, Satinder Singh, was

negligent, careless and reckless in several respects, including the following:

             a. Failing to operate the motor vehicle with due care and caution in
                violation of MCL 257.627;

             b. Driving the vehicle carelessly and heedlessly with willful and
                wanton disregard for the safety and rights of others, MCL
                257.626(a);

             c. Failing to keep the motor vehicle constantly under control;

             d. Failing to drive the vehicle on the roadway with due diligence and
                circumspection and to not endanger or be likely to endanger other
                persons or property, MCL 257.626(b);

             e. Failing to attempt to stop the vehicle when Defendant knew or
                should have known that failure to do so would naturally and
                probably result in injury to Plaintiff;

             f. Failing to observe the highway in front of Defendant's vehicle when
                Defendant knew, or should have known, that failure to observe


                                          4
Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19          PageID.5    Page 5 of 14




                Plaintiff’s vehicle would endanger the life or property of other
                persons using the roadway;

             g. Failing to yield to all approaching vehicles in violation of MCL
                257.649;

             h. Failing to exercise reasonable and ordinary care to keep sharp
                lookout so as to avoid striking Plaintiff’s vehicle, in violation of
                MCL 257.40l;

             i. Failing to operate the motor vehicle on the roadway in a manner and
                at a rate of speed that would permit it to be stopped within a safe
                distance, MCL 257.627(l);

             j. Failing to make timely use of the braking system with which said
                vehicle is equipped;

             k. Failing to give audible warning of said motor vehicle when
                reasonably necessary to ensure its safe operation in violation of
                MCL 257.706;

             l. Operating said motor vehicle in excess of the posted limit in
                violation of MCL 257.628;

             m. Operating his vehicle against traffic left of center in violation of
                MCL 257.634;

             n. Negligently failing to drive entirely within a single lane in violation
                of MCL 257.642(1); and,

             o. Performing other acts of negligence not yet known to Plaintiff but
                will be ascertained during the discovery of said litigation.

      14.    As a result of said collision, Plaintiff did suffer, and will continue to

experience for an indefinite time into the future, severe and excruciating pain and

suffering, humiliation and embarrassment, and loss of the natural enjoyments of life,

due to her injuries, which include but are not limited to: injuries to her head, neck,
                                          5
Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19         PageID.6   Page 6 of 14




shoulders, chest, arms and knees, including: acromioclavicular joint arthrosis with

impingement and a bone contusion of her right shoulder, disc bulging at C5-C6

and C6-C7, a laceration to her head requiring staple closure, hearing impairment,

and multiple contusions, among others, all of which constitute a serious impairment

of body function and/or serious, permanent disfigurement.

      15.    In the event it should be determined that Plaintiff was suffering from

any pre-existing conditions on the day and date of the incidents set forth in this

Complaint, then, and in such event, it is averred that the negligence of Defendant

exacerbated, precipitated and aggravated any such pre-existing conditions.

      16.    Plaintiff’s damages include excess economic loss damages, including

wage loss or actual future loss of earnings to the extent that such losses are

recoverable in excess of the no-fault statutory monthly and yearly maximums,

pursuant to MCL 500.3135(3)(c).

      WHEREFORE, Plaintiff, Jane Landis, respectfully requests that judgment be

entered in her favor against Defendant, Satinder Singh, for whatever amount in

excess of $75,000.00 she is found to be entitled, as determined by the trier of fact,

to fairly, adequately and fully compensate Plaintiff for her injuries and damages,

together with interest, costs and reasonable attorney fees so wrongfully sustained.

                        COUNT II
   NEGLIGENCE, OWNER’S LIABILITY and VICARIOUS LIABILITY
       CLAIM AS TO DEFENDANT, ROYAL ROADLINES LTD


                                         6
Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19          PageID.7    Page 7 of 14




      17.    Plaintiff hereby repeats and realleges all of the allegations contained in

paragraphs 1 through 16 as if repeated herein word for word.

      18.    Defendant-owner, Royal Roadlines LTD, was the owner of the 2003

Freightliner motor vehicle driven by Defendant, Satinder Singh, involved in the

subject incident and carelessly, recklessly and negligently entrusted said motor

vehicle and the operation thereof to Defendant driver, Satinder Singh, the latter being

a person incompetent and unfit to drive a motor vehicle upon the roadways of the

State of Michigan by reason of inability, inexperience and consistently negligent and

possibly intoxicated driving, all of which were known by Defendant, Royal

Roadlines LTD, or should have been known in the exercise of reasonable care and

caution by Defendant, Royal Roadlines LTD, and it is thereby negligent,

independently, to Plaintiff.

      19.    Defendant, Satinder Singh, was acting and was operating the motor

vehicle with the expressed and/or implied consent of Defendant, Royal Roadlines

LTD, and, as such, Defendant, Royal Roadlines LTD, is responsible for the negligent

acts of Defendant driver herein.

      20.    As a direct and proximate result of Defendant, Royal Roadlines LTD’s,

failure to observe the pertinent provisions of the Owners Liability Statute, MCL

257.401 et seq., Plaintiff suffered damages as stated herein, as well as exemplary

damages.


                                          7
Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19         PageID.8    Page 8 of 14




      21.    Defendant, Royal Roadlines LTD, is liable under the Owners Liability

Statute, MCL 257.401 et seq, for the negligence of Defendant, Satinder Singh.

      22.    On April 6, 2018, upon information and belief, Defendant, Satinder

Singh, was acting within the course and scope of his employment with Defendant,

Royal Roadlines LTD, when he negligently struck Plaintiff’s vehicle while driving

the 2003 Freightliner motor vehicle.

      23.    Based upon information and belief, Defendant, Royal Roadlines LTD,

is vicariously liable under the doctrine of respondeat superior for the acts or

omissions of Defendant, Satinder Singh, in that it employed the negligent driver,

Defendant, Satinder Singh, and therefore, is responsible for all injuries arising from

his negligence occurring within the course and scope of his employment.

      WHEREFORE, Plaintiff, Jane Landis, respectfully requests that judgment be

entered in her favor against Defendants, Satinder Singh and Royal Roadlines LTD,

for whatever amount in excess of $75,000.00 she is found to be entitled, as

determined by the trier of fact, to fairly, adequately and fully compensate Plaintiff

for her injuries and damages, together with interest, costs and reasonable attorney

fees so wrongfully sustained.

                        COUNT III
 NEGLIGENT HIRING, RETENTION and SUPERVISION CLAIM AS TO
            DEFENDANT, ROYAL ROADLINES LTD




                                          8
Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19         PageID.9   Page 9 of 14




      24.    Plaintiff, Jane Landis, hereby adopts and incorporates by reference each

and every allegation contained in paragraphs 1 through 23 of this Complaint as if

more specifically set forth herein word for word and paragraph by paragraph.

      25.    On April 6, 2018, Defendant, Satinder Singh, was employed by

Defendant, Royal Roadlines LTD.

      26.    Defendant, Royal Roadlines LTD, is responsible for those negligent

acts performed within the scope of Defendant, Satinder Singh’s, employment.

      27.    Defendant, Royal Roadlines LTD, hired Defendant, Satinder Singh.

      28.    Defendant, Royal Roadlines LTD, had a duty to investigate Defendant,

Satinder Singh, Defendant, Satinder Singh’s, driving record and Defendant, Satinder

Singh’s, driving ability.

      29.    Defendant, Royal Roadlines LTD, failed to properly investigate

Defendant, Satinder Singh, Defendant, Satinder Singh’s, driving record and

Defendant, Satinder Singh’s, driving ability and made insufficient efforts to

investigate whether or not Defendant, Satinder Singh, was a safe, fit and competent

driver.

      30.    Defendant, Royal Roadlines LTD, knew, had reason to know or should

have known, that Defendant, Satinder Singh, had a record and/or was a dangerous,

reckless and incompetent driver, and that he would be likely to use the vehicle

provided in an unsafe manner involving unreasonable risk of physical harm.


                                         9
Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19          PageID.10    Page 10 of 14




       31.    Defendant, Royal Roadlines LTD, knew or had reason to know or

should have known that by hiring Defendant, Satinder Singh, his use of a motor

vehicle could involve the risk of physical harm to others. The acts and omissions of

Defendant, Royal Roadlines LTD and/or Defendant, Satinder Singh, caused

Plaintiff’s injuries.

       32.    Defendant, Royal Roadlines LTD, failed to supervise or otherwise

monitor, train, educate or discipline Defendant, Satinder Singh, with respect to

unsafe operation of motor vehicles and failed to otherwise instill in him a sense of

personal and professional responsibility and safety consciousness.

       33.    The negligence of Defendant, Royal Roadlines LTD, in hiring and/or

retaining and/or supervising Defendant, Satinder Singh, was a proximate cause of

Plaintiff’s injuries.

       WHEREFORE, Plaintiff, Jane Landis, respectfully requests that judgment be

entered in her favor against Defendant, Royal Roadlines LTD, and Defendant,

Satinder Singh, for whatever amount in excess of $75,000.00 she is found to be

entitled, as determined by the trier of fact, to fairly, adequately and fully compensate

Plaintiff for her injuries and damages, together with interest, costs and reasonable

attorney fees so wrongfully sustained.




                                          10
Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19          PageID.11    Page 11 of 14




                          COUNT IV
       CLAIM FOR FIRST PARTY BENEFITS AS TO DEFENDANT,
         PIONEER STATE MUTUAL INSURANCE COMPANY

      34.    Plaintiff hereby adopts and incorporates by reference each and every

allegation contained in paragraphs 1 through 33 of this Complaint as if more

specifically set forth herein word for word and paragraph by paragraph.

      35.    Prior to and including April 6, 2018, Plaintiff was insured with

Defendant, Pioneer State Mutual Insurance Company, under the provisions of an

automobile insurance policy, issued by Defendant, that was then in effect in

accordance with the provisions of the No-Fault Insurance Act (No-Fault Act), MCL

500.3101 et seq., and for which applicable premiums were paid.

      36.    Under the terms and conditions of the automobile insurance policy,

Defendant became obligated to pay to or on behalf of Plaintiff certain expenses or

losses if Plaintiff sustained bodily injury in an accident arising out of the ownership,

operation, maintenance, or use of a motor vehicle.

      37.    On April 6, 2018, Plaintiff was involved in a motor vehicle collision

which occurred in the Township of Ash, State of Michigan, in which collision

Plaintiff sustained accidental bodily injuries within the meaning of Defendant’s

policy and the statutory provision of MCL 500.3105.

      38.    As a result of the collision, Plaintiff has incurred:

             a.     Reasonable and necessary expenses for care, recovery, or
                    rehabilitation, pursuant to MCL 500.3107(1)(a);
                                          11
Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19         PageID.12    Page 12 of 14




             b.     Loss of wages pursuant to MCL 500.3107(1)(b);

             c.     Reasonable and necessary replacement services pursuant to
                    MCL 500.3107(1)(c); and

             d.     Other personal protection benefits in accordance with the
                    applicable no-fault provisions.

      39.    Reasonable proof for full payment of all personal protection insurance

benefits has been or will be supplied, but Defendant has refused to pay or is expected

to refuse to pay in the future.

      40.    Defendant has unreasonably refused to pay or has unreasonably

delayed making proper payments to Plaintiff contrary to MCL 500.3142 and .3148

and continues to do so.

      41.    That in the event it should be determined that Plaintiff was suffering

from any pre-existing conditions on the day and date of the incidents set forth in this

Complaint, then, and in such event, it is averred that the aforementioned accident

exacerbated, precipitated and aggravated any such pre-existing conditions, and

Defendant is responsible for all no-fault benefits arising there from.

      42.    Defendant insurance company has wrongfully withheld payment of

allowable expenses forcing Plaintiff, Jane Landis, to incur other expenses connected

with the subject matter of this action, all of which expenses have been needlessly

placed upon Plaintiff by the wrongful actions of Defendant. As such, Plaintiff is



                                          12
Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19          PageID.13   Page 13 of 14




entitled to obtain from Defendant interest, costs and a reasonable attorney fee

pursuant to the provisions of the no-fault statute.

      43.    Defendant has had sufficient information to pay all claims, and did not

do so within the statutory 30-day time period, set forth under the Michigan No-Fault

Act. Therefore, Plaintiff is entitled to attorney fees, costs and interest due to this

breach. Plaintiff only seeks no-fault benefits that are past due and presently owed,

and this Complaint does not seek future no-fault benefits.

      WHEREFORE, Plaintiff, Jane Landis, seeks judgment against Defendant,

Pioneer State Mutual Insurance Company, in an amount in excess of $75,000.00 that

is fair, just and reasonable, and which sums include all past-due and presently-owed

No-Fault benefits together with interest, costs and no-fault attorney fees. This

Complaint does not seek future no-fault benefits past the date that this lawsuit

resolves by settlement or trial.


                                   JURY DEMAND

      Plaintiff, Jane Landis, by and through her attorneys, Mike Morse Law Firm,

hereby respectfully demands a trial by jury on all issues in this cause of action.

                                        Respectfully submitted,
                                        MIKE MORSE LAW FIRM
                                        Attorneys for Plaintiff

                                              s/ Derek J. Brackon
                                        ____________________________________
                                        Marc J. Mendelson P-52798
                                          13
Case 2:19-cv-10962-DPH-APP ECF No. 1 filed 04/01/19   PageID.14   Page 14 of 14




                                   Derek J. Brackon P-61690
                                   24901 Northwestern Highway, Suite 700
                                   Southfield, Michigan 48075
Dated: April 1, 2019               (248) 350-9050




                                     14
